Citation Nr: 0514300	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision that 
denied the veteran's claim of entitlement to service 
connection for a bilateral foot disability.  

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The veteran's service medical records indicate that he was 
seen in service, in November 1972, for sore heels and 
apparent flat feet.  The impression was an early stress 
reaction.  He was treated with gel cast bilaterally and put 
on profile for two weeks.  In testimony before the Board, the 
veteran stated that this in-service treatment was 
precipitated by basic training, when he felt a tear during 
training.  He felt a burning for a couple a weeks, 
accompanied by swelling and difficulty walking, after which 
he went to the hospital.  He also testified that the boots 
issued to him upon service entry did not contain sufficient 
support for his feet, and that subsequent to this episode, 
military doctors recommended shoe inserts.  The veteran 
testified that his feet, which never bothered him prior to 
service, have bothered his ever since, and that he has had to 
wear shoe inserts since that time.  The record also indicates 
that the veteran has sought treatment for this condition 
after service, including from VA podiatry clinics and from 
private physicians.

The record in this case indicates that the veteran currently 
has forefoot and rearfoot varus foot type, bilaterally, for 
which he wears orthotic arch supports.  His private physician 
also noted that he suffers from low arches bilaterally.  An 
X-ray taken in December 2002 indicates that the veteran has 
mild degenerative disease of the left metatarsophalangeal 
joint.  

The veteran has not been afforded a VA examination in 
connection with his claim in order to determine whether the 
veteran's current foot condition, had its onset in service.  
The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
foot condition found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service to include the November 1972 treatment.  Pursuant to 
the VCAA, such an examination is required to adjudicate the 
veteran's claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).

In addition, the veteran's file contains a determination 
letter dated in July 2001 from the Social Security 
Administration indicating that the veteran has been awarded 
Social Security Administration disability benefits.  No 
supporting documentation, however, has been associated with 
the veteran's file.  Upon remand, therefore, the RO should 
make all necessary attempts to obtain these records.  
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

Finally, the Board finds that there are outstanding medical 
records that may be relevant to the veteran's claim.  In a 
May 2003 statement submitted to the RO, the veteran states 
that he has seen four VA physicians for his foot condition, 
two at the Washington County clinic, one at the Highland 
Drive facility, and one at the University Drive facility.  
The record in this case contains reports from physicians at 
the Highland and University Drive facilities, but nothing 
from the Washington County clinic.  In addition, the record 
contains a December 2002 statement where the veteran 
indicates that he had a January 8, 2003 appointment at the 
prosthetics clinic at the University Drive facility.  Records 
from this appointment, if available, have not been associated 
with the veteran's file.  In this respect, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  And finally, the veteran, in August 2004 
submitted a report of Dr. B in connection with his claim.  
This report, as well as the veteran's testimony before the 
Board, indicates that Dr. B is currently treating the veteran 
for back and feet problems.  All additional treatment records 
from Dr. B should therefore be obtained and placed in the 
veteran's file. 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his foot condition.  This should 
specifically include any records of the 
appellant's treatment at the Washington 
County VA clinic, and should include all 
records from the Highland and University 
Drive VA facilities dated after November 
2002, including if available, records of 
the January 2003 appointment at the 
prosthetics clinic.  This should also 
include all treatment records from Dr. B 
relevant to the veteran's claim.  The aid 
of the appellant in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any foot 
disability.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  If the examiner 
diagnoses the veteran as having a chronic 
foot disability, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such is related to a 
disease or injury in service to include 
the November 1972 episode of foot 
treatment.  In this regard, the examiner 
is requested to comment on the veteran's 
service medical records, which indicate 
that the veteran was seen in service for 
complaints of sore heels with an 
impression of an early stress reaction 
with negative X-rays, as well as the 
veteran's testimony that his current foot 
problems started in service with a tear 
or other injury suffered in basic 
training.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




